Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 24, 2020

The Court of Appeals hereby passes the following order:

A20A1404. IN THE INTEREST OF B. L., et al., CHILDREN (FATHER).

      In July 2019, the juvenile court entered an order terminating the father’s
parental rights to his four minor children. In November 2019, the juvenile court
granted the father’s motion for an out-of-time appeal. The father then filed this
appeal. Pretermitting the propriety of the juvenile court’s grant of an out-of-time
appeal, we lack jurisdiction. Pursuant to OCGA § 5-6-35 (a) (12) appeals from orders
terminating parental rights must be brought by filing an application for discretionary
review. See In the Interest of K. R., 285 Ga. 155, 155-156 (674 SE2d 288) (2009).
The father’s failure to file an application for discretionary review deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/24/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.